                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

HOWARD YOST, individually and as next of              )
Friend K.Y., and KEATON YOST,                         )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       No. 2:18-CV-138-DCP
                                                      )
WAYNE WILHOIT, et al.,                                )
                                                      )
               Defendants.                            )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73(b) of the

Federal Rules of Civil Procedure, and the consent of the parties, for all further proceedings,

including entry of judgment [Doc. 20].

       This matter is before the Court on the Defendants’ Motion Asking the Court to Enforce

Previous Order. [Doc. 62]. Defendants contend that the check offered by Plaintiffs to pay their

Court ordered sanctions [see Doc. 55] was dishonored because of insufficient funds. A redacted

copy of the dishonored check is attached to the motion. [Doc. 62-1].

       The original sanctions in this matter were Ordered pursuant to Rule 37(d)(3) of the Federal

Rules of Civil Procedure for Plaintiffs’ failure to appear at their depositions noticed by Defendants.

[Doc. 55]. The Court found that an award of attorney’s fees related to the filing of the then pending

motion for sanctions [Doc. 48] was appropriate. The parties were ordered to meet and confer to

discuss the reasonable fees incurred in relation to the motion, and the parties agreed to the amount

of $1,394.20. [Doc. 62]. Plaintiffs’ counsel, attorney Trujillo, issued a check to defense counsel,

but the check was dishonored for insufficient funds. [Doc. 62].




Case 2:18-cv-00138-DCP Document 78 Filed 09/24/20 Page 1 of 3 PageID #: 341
           Plaintiffs concede that the check was dishonored. [Doc. 76]. In their defense, Plaintiffs

assert that attorney Trujillo has endured a series of family tragedies in the recent past, including

during the week the check was issued, and inadvertently failed to transfer funds “from her personal

account to her firm operating account.” [Doc. 76 at p. 1]. Attorney Trujillo agrees to personally

pay the $1,394.20 in sanctions previously Ordered. [See Doc. 55].

           Defendants also seek additional sanctions for having to bring the instant motion regarding

the dishonored check. The parties met and conferred regarding the amount of such additional

sanctions, and the parties agree that an additional sanction of $234.00 would be reasonable to cover

the attorney’s fees related to the instant motion, resulting in a total amount of $1,628.20 1. [Doc.

76 at p.2].

           Because of the dishonored check issued by Attorney Trujillo, there was some dispute

between the parties as to what form the payment would be made in, and whether the payment

would be made by Plaintiffs directly, or by attorney Trujillo. In their reply, Defendants state that

they have no objection to Plaintiffs submitting a cashier’s check in the amount of $1,628.20 within

thirty days of September 18, 2020. [Doc. 77].

           In ordering the imposition of sanctions in the form of attorney’s fees, the Court’s Order did

not specify whether the sanctions were to be paid directly by Plaintiffs, or by Plaintiffs’ Counsel.

[Doc. 55]. Rule 37 allows the Court to order sanctions against “the party failing to act, the attorney

advising that party, or both.” Fed. R. Civ. P. 37(d)(3). While the Court notes that attorney Trujillo

has accepted responsibility in this matter, the Court declines to impose the sanction specifically as

to only Plaintiffs or their counsel. Rather, both Plaintiffs and attorney Trujillo are jointly liable

for the $1,628.20 sanction now at issue. However, in light of the dishonored personal check



1
    The Court notes that the attorneys cite a figure of $1,629.20, but $1,394.20 plus $234.00 equals $1,628.20.

                                                            2

Case 2:18-cv-00138-DCP Document 78 Filed 09/24/20 Page 2 of 3 PageID #: 342
tendered for the original sanctions amount, the Court agrees that the sanctions now at issue should

be paid for by cashier’s check, so as to ensure the payment is honored.

       Finally, the only remaining issue is the date by when payment must be made. While the

Court is sympathetic to attorney Trujillo’s personal hardships, the attempted payment of Court

ordered sanctions through a dishonored check is a significant problem, one which should be

remedied expeditiously. Payment must be made on or before October 8, 2020.

       Accordingly, the Court finds that, for the reasons stated more fully above, and for good

cause shown, Defendants’ Motion [Doc. 62] is hereby GRANTED. It is hereby ORDERED that

Plaintiffs and Plaintiffs’ counsel are jointly liable for a sanction in the form of attorney’s fees in

the total amount of $1,628.20, which SHALL be paid by cashier’s check to defense counsel on or

before October 8, 2020. Plaintiffs and their counsel are ADMONISHED that failure to comply

with this Order could result in the imposition of additional sanctions, up to and including the

dismissal of this case.

       IT IS SO ORDERED.

                                                      ENTER:

                                                      _________________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge




                                                  3

Case 2:18-cv-00138-DCP Document 78 Filed 09/24/20 Page 3 of 3 PageID #: 343
